THE STATE OF SOUTH CAROLINA 

                           In The Supreme Court 


              In the Matter of Abigail P. Allocco, Respondent.

              Appellate Case No. 2016-001472


                                Opinion No. 27659 

                  Submitted August 9, 2016 – Filed August 24, 2016 



                               DEFINITE SUSPENSION


              Lesley M. Coggiola, Disciplinary Counsel, and Sabrina
              C. Todd, Assistant Disciplinary Counsel, both of
              Columbia, for Office of Disciplinary Counsel.

              Abigail P. Allocco, Pro Se.


PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
a public reprimand or a definite suspension not to exceed nine months.1 As a
condition of discipline, respondent agrees to complete the Legal Ethics and
Practice Program Law Office Management School within one year of the issuance
of a sanction, if a public reprimand is issued, or prior to reinstatement if her license
is suspended. Respondent has previously completed the other portions of the Legal
Ethics and Practice Program. Respondent also agrees to pay the costs incurred by
ODC and the Commission on Lawyer Conduct in investigating and prosecuting
this matter within thirty days of discipline being rendered. We accept the
1
  Respondent has a disciplinary history that consists of a confidential admonition issued on May
4, 2011, arising from previous misconduct in North Carolina. In addition to citing Rules 5.5(a),
8.4(a), and 8.4(d) of the Rules of Professional Conduct, Rule 407, SCACR, infra, the admonition
indicated respondent failed to comply with North Carolina's rule regarding safekeeping of
property.
Agreement and suspend respondent from the practice of law in this state for nine
months. The facts, as set forth in the Agreement, are as follows.

                                         Facts

Respondent is licensed to practice law in South Carolina, but has never been
licensed to practice law in North Carolina. In November 2009, the Authorized
Practice Committee of the North Carolina State Bar issued a letter of caution to
respondent finding probable cause that she had engaged in the unauthorized
practice of law in violation of that state's statutory law and its rules of professional
conduct. The letter instructed respondent to cease and desist providing legal
services in the state on a systematic and continuous basis. The letter also stated the
committee expected respondent to promptly withdraw her firm's interstate law firm
registration on file with North Carolina and noted the registration did not authorize
her to practice law in the state or hold herself out as able to do so. However,
respondent did not withdraw her law firm's registration and later changed the firm's
name to reflect her own name change.

In 2011, respondent entered into an agreement for discipline by consent in South
Carolina for her conduct underlying the North Carolina State Bar's letter of
caution. As a result of the agreement, this Court issued the confidential
admonition referenced in footnote 1.

In April 2014, respondent conducted a closing for the purchase of residential property
in North Carolina. The purchaser, whom respondent represented, subsequently
filed a complaint against respondent with the North Carolina State Bar and the
South Carolina Commission on Lawyer Conduct.

In February 2015, the Authorized Practice Committee of the North Carolina State Bar
again issued a letter of caution, finding probable cause that respondent had
engaged in the unauthorized practice of law. The committee found respondent
provided the complainant with legal advice and services and held herself out in
numerous emails and communications with the complainant as having a law office
in North Carolina. The committee also found respondent negotiated with the
seller's attorney on the complainant's behalf, holding herself out as an attorney
licensed in North Carolina in the process. The committee demanded respondent
stop engaging in the unauthorized practice of law and requested respondent
respond to the letter of caution within fifteen days; however, respondent did not
respond as requested.
Approximately six weeks after closing, the complainant began inquiring by email and
telephone about the title insurance policy that was supposed to have been
purchased. Although the complainant initially received responses, respondent's
law firm did not obtain the policy, did not adequately follow up on the issue, and
later stopped responding to the complainant's inquiries.

Respondent states she thought her paralegal was handling the issue of the outstanding
policy, as well as keeping the complainant informed, but respondent failed to
supervise the paralegal and later learned that was not the case. Respondent learned
about the paralegal's failure to handle the policy issue approximately four months
after the closing, at which time respondent told the complainant she would take
care of the issue herself. However, respondent became busy and the complainant's
concerns "fell through the cracks."

After the complaint was filed in this matter, respondent contacted the title insurance
company to learn what steps needed to be taken to secure the policy. However,
after taking some action, which she did not document, respondent did not follow
up and erroneously assumed the policy had been issued. Respondent did not
investigate further until after ODC made multiple inquiries about the status of the
policy. Respondent secured the policy in September 2015, well over a year after
the closing. Respondent states she mailed the complainant the original policy with
no cover letter and did not follow up to ensure he received it. When advised by
ODC that the complainant did not receive the policy, respondent arranged for
another copy to be mailed to him, which he received.

The complainant filed suit against respondent in North Carolina. Respondent appeared
in the matter and has paid the $575 judgment the court awarded to the complainant.

                                        Law

Respondent admits that her conduct violated Rule 5.5(a) of the South Carolina
Rules of Professional Conduct, Rule 407, SCACR (a lawyer shall not practice law
in a jurisdiction in violation of the regulation of the legal profession in that
jurisdiction). In addition, respondent admits her conduct violated the following
North Carolina Rules of Professional Conduct: Rule 1.3 (diligence); Rule 1.4
(communications); Rule 5.3 (supervision of non-lawyers); and Rule 5.5(b)
(prohibiting a lawyer not licensed in North Carolina from establishing an office or
other systematic and continuous presence in the state and also prohibiting the
lawyer from holding herself out as admitted to practice law in North Carolina).
Finally, respondent admits these violations constitute grounds for discipline under
Rules 7(a)(1) and (2), RLDE.

                                    Conclusion

We hereby suspend respondent from the practice of law in this state for nine
months. Respondent shall complete the Legal Ethics and Practice Program Law
Office Management School prior to reinstatement. Respondent shall also pay the
costs incurred by ODC and the Commission on Lawyer Conduct in investigating
and prosecuting this matter within thirty days of the date of this opinion.

Within fifteen days of the date of this opinion, respondent shall file an affidavit
with the Clerk of Court showing that she has complied with Rule 30 of Rule 413,
SCACR.

DEFINITE SUSPENSION.

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.